                           IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                    ABERDEEN DIVISION

RONALDO DESIGNER JEWELRY, INC.                                                                       PLAINTIFF

V.                                                                                   NO. 1:17-CV-2-DMB-DAS

JAMES B. COX and CATHERINE A. COX
d/b/a JC DESIGNS d/b/a WIRE N RINGS
and JOHN DOE a/k/a LEROY and JOHN
DOES Numbers 1 through 99                                                                        DEFENDANTS


                                                       ORDER

           Before the Court is Ronaldo Designer Jewelry, Inc.’s motion for reconsideration of the

Court’s July 16 order issuing requests to the Register of Copyrights, Doc. #358; and motion to

strike the defendants’ response to the Court’s July 19 order, Doc. #361.

                                                        I
                                                Procedural History

           On July 16, 2019, this Court entered an order granting in part the defendants’ motion for

issuance of a request to the Register of Copyrights. Doc. #356. The order authorized two

questions to the Register: (1) “whether the Copyright Office would have rejected the application

for the Angelina bracelet if it had known the bracelet was based on the Reuther bar bracelet” and

(2) “whether the Copyright Office would have rejected the application for the Power of Prayer

bracelet if it had known the bracelet was based on the Reuther window bracelet.” Id. at 10–11.

The Court based the window bracelet question on its comparison of the Power of Prayer bracelet

and the image in document #169-2,1 which the Court, based on the defendants’ representations,

presumed to be a design of Preston Reuther.2 Id. at 8–10.


1
    The order incorrectly cited this document as document #318-5.
2
    In their supplemental reply in support of their motion, the defendants argued:
           Concerning the Power of Prayer bracelet design, Plaintiff’s design is a derivative of pre-existing
           designs, including those shown in the Incahoots brochure and Preston Reuther’s products
        On July 19, 2019, Ronaldo Designer Jewelry, Inc. filed a motion for reconsideration of the

July 16 order on the ground that the image in document #169-2 was not designed by Reuther.

Doc. #358 at 1–2. The same day, the Court directed the defendants to respond to the motion for

reconsideration and to “identify which Preston Reuther product ‘previously submitted in

pleadings’ matches the description in their supplemental reply, i.e., includes a ‘wire window,

vertical wraps, and seven beads ….’” Doc. #359. The defendants responded in opposition to the

motion for reconsideration on July 26, 2019. Doc. #360. Five days later, Ronaldo moved to

strike the defendants’ response. Doc. #361. The motion to strike is fully briefed. Docs. #362,

#363.

                                                  II
                                  Motion for Reconsideration Standard

        As a general rule, requests for reconsideration of an interlocutory order, such as the one at

issue here, is properly treated as a motion for reconsideration under Federal Rule of Civil

Procedure 54(b). See Helena Labs. Corp. v. Alpha Sci. Corp., 483 F. Supp. 2d 538, 538 n.1 (E.D.

Tex. 2007).

        Although the source of the court’s authority to revise or amend an order or
        judgment is different for interlocutory orders than for final orders or judgments,
        many of the same policy considerations apply both to motions for reconsideration
        under Rule 54(b) and to motions for reconsideration under Rule 59(e). Accordingly,
        district courts … frequently apply the same standards to the two.

eTool Dev., Inc. v. Nat’l Semiconductor Corp., 881 F. Supp. 2d 745, 748 (E.D. Tex. 2012)

(collecting cases).

        Under Fifth Circuit jurisprudence:



        (previously submitted in pleadings). The Power of Prayer bracelet design incorporates a substantial
        amount of prior work, including at least the wire window, vertical wraps, and seven beads, to such
        an extent that such omission on the copyright application constituted an inaccurate statement.
Doc. #318 at 9–10 (emphasis added). The only images matching this description in the defendants’ filings regarding
the motion at issue were the bracelet in document #169-1 (the Incahoots brochure) and the bracelet in document #169-
2.
                                                         2
       A Rule 59(e) motion calls into question the correctness of a judgment. This Court
       has held that such a motion is not the proper vehicle for rehashing evidence, legal
       theories, or arguments that could have been offered or raised before the entry of
       judgment. Rather, Rule 59(e) serves the narrow purpose of allowing a party to
       correct manifest errors of law or fact or to present newly discovered evidence.
       Reconsideration of a judgment after its entry is an extraordinary remedy that should
       be used sparingly.

Templet v. HydroChem Inc., 367 F.3d 473, 478–79 (5th Cir. 2004) (quotation marks, alterations,

and citations omitted).

                                              III
                                        Motion to Strike

       Ronaldo moves to strike the defendants’ response to its motion for reconsideration as

unresponsive to the July 19 order and because it improperly includes new exhibits and arguments.

Doc. #361 at 1. While the July 19 order directed that specific information be included in the

response, it did not limit the response to such information. See Doc. #359. The inclusion of

additional arguments, though largely irrelevant to the ultimate issue raised by Ronaldo’s motion,

was not prohibited. Thus, while the inclusion of additional arguments and evidence renders the

response largely deficient as a persuasive filing, Ronaldo has offered no authority or argument as

to why this warrants striking the document. The motion to strike will be denied.

                                              IV
                                            Analysis

       As this Court previously explained, 17 U.S.C. § 411(b) requires referral to the Copyright

Register:

       in any case in which inaccurate information described under paragraph (1) is
       alleged. Paragraph (1), in turn, refers to information included in a copyright
       application that is (1) inaccurate; (2) provided with knowledge of its inaccuracy;
       and (3) would have resulted in a refusal of the copyright application. Accordingly,
       referral is required when a movant, in compliance with Rule 11, sets forth good-
       faith allegations that specific information included in a copyright application
       satisfies these three requirements.

Doc. #316 at 6 (quotation marks and alterations omitted). The Court’s July 16 order found good-


                                                3
faith allegations sufficient to justify referral regarding the Power of Prayer bracelet because (1)

relevant copyright law required an applicant for a derivative work to identify whether “a substantial

amount of the material incorporated in the … work is in the public domain or has been registered

or published previously;” (2) the defendants identified an allegedly substantially similar piece

(document #169-2) to which Ronnie Needham (the alleged creator of the Power of Prayer bracelet)

had access; and (3) such work was not disclosed on the Power of Prayer application. Doc. #356

at 7–9.

          It is now apparent that the image in document #169-2 is not a Preston Reuther product so

as to have provided Ronnie Needham access to the design. The defendants have offered no

additional allegations which would suggest Ronnie had access to the design, and have offered no

additional allegations which would suggest derivativeness of another work.3 Accordingly, this

Court must reverse its determination that the defendants made good faith allegations that the Power

of Prayer bracelet was derivative of the document #169-2 image so as to have required disclosure

on the copyright application. In the absence of any duty to disclose, there can be no good faith

allegation that the Power of Prayer application contained a material omission or misrepresentation.

Reconsideration, therefore, will be granted.

                                                       V
                                                   Conclusion

          Ronaldo’s motion to strike [361] is DENIED and its motion for reconsideration [358] is

GRANTED. An amended order on the defendants’ motion for referral will issue separately.

          SO ORDERED, this 22nd day of August, 2019.

                                                               /s/Debra M. Brown
                                                               UNITED STATES DISTRICT JUDGE


3
  The defendants’ response contains numerous Reuther designs to which Ronnie allegedly had access. None of these
designs were the basis for the defendants’ initial motion for referral to the Copyright Register. Even if they were,
none are sufficiently similar to raise a good faith question as to derivativeness or a corresponding duty to disclose.
                                                          4
